Citation Nr: 0005151	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to service connection for residuals of a 
fracture of the right ankle.

2  Whether new and material evidence has been submitted to 
reopen a claim for service connection for carpal tunnel 
syndrome of the right wrist.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1978.

The current appeal arose from a February 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for myxopapillary ependymoma of the conus 
medullaris and an increased (compensable) evaluation for 
bilateral hearing loss.  He was notified of the decision by 
letter dated March 10, 1997.  In December 1997 the veteran 
filed a timely notice of disagreement (NOD).  During such 
time he also filed claims of entitlement to service 
connection for residuals of fractures of the right ankle and 
proximal phalanx of the right great toe.  He also attempted 
to reopen a claim of entitlement to service connection for 
carpal tunnel syndrome of the right wrist.

On February 28, 1998, the RO issued a statement of the case 
(SOC) regarding issues of entitlement to service connection 
for myxopapillary ependymoma of the conus medullaris and 
entitlement to an increased (compensable) evaluation for 
bilateral hearing loss denied by the RO in February 1997.  By 
letter dated March 3, 1998, the RO instructed the veteran to 
file an enclosed VA Form 9, Appeal to Board of Veterans' 
Appeals (Board) within 60 days from the date of the letter or 
within the one year period from the date of the letter 
notifying him of the action being appealed.  

In February 1998 the RO granted service connection for 
residuals of a fracture of the proximal phalanx of the right 
great toe evaluated as noncompensable.  Service connection 
was denied for residuals of a fracture of the right ankle.  
It was noted that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for carpal tunnel syndrome of the right wrist.  

In a VA Form 9 received on April 16, 1998, the veteran solely 
indicated disagreement with the denial of service connection 
for right great toe and right ankle disabilities as well as 
the denial to reopen a claim of service connection for carpal 
tunnel syndrome of the right wrist.  There was no mention of 
issues of entitlement to service connection for myxopapillary 
ependymoma of the conus medullaris and an increased 
(compensable) evaluation for bilateral hearing loss.  The 
April 1998 document was considered by the RO to be an NOD 
with the rating February 1998 rating decision.  

On June 18, 1999, the RO furnished the veteran an SOC 
regarding the issues of entitlement to service connection for 
residuals of a fracture of the right ankle and whether new 
and material evidence has been submitted to reopen a claim 
for service connection for carpal tunnel syndrome of the 
right wrist.

In a VA Form 9 received by the RO on August 20, 1999 the 
veteran indicated that he wanted to appeal all the issues.  

The RO certified for appellate review the issues of 
entitlement to service connection for myxopapillary 
ependymoma of the conus medullaris and residuals of a 
fracture of the right ankle; whether new and material 
evidence has been submitted to reopen a claim of service 
connection for carpal tunnel syndrome of the right wrist, and 
entitlement to an increased (compensable) evaluation for 
bilateral hearing loss. 

The Board notes that in view of the provisions of 38 U.S.C.A. 
§ 7105 (West 1991);  38 C.F.R. §§ 20.202, 20.302 (1999), the 
issues of entitlement to service connection for myxopapillary 
ependymoma of the conus medullaris and an increased 
(compensable) evaluation for bilateral hearing loss are not 
for appellate consideration.  The issue of timeliness of 
appeal of the February 28, 1997 rating decision wherein the 
RO denied entitlement to service connection for myxopapillary 
ependymoma of the conus medullaris and an increased 
(compensable) evaluation for bilateral hearing loss is 
referred to the RO for initial consideration and appropriate 
action.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that in recent correspondence received at the 
Board in October 1999, the veteran requested a hearing before 
a travel Member of the Board at the RO.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
hearing at the RO before a Member of the 
Board.  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


